Citation Nr: 1423824	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to accrued benefits in excess of $7,796.00 for nonservice-connected pension benefits with special monthly (SMP) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her stepson




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to November 1945.  He died in October 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Appellant's claim of service connection for cause of death (COD) and granted entitlement to an earlier effective date for the grant of aid and attendance benefits with an effective date of March 18, 2009 for accrued purposes.

In March 2014, the Appellant and her stepson testified during a travel board hearing before the undersigned; a transcript of the hearing has been associated with the claims file.  The record was held open for an additional 30 days to allow for the submission of additional evidence.

The Appellant has not filed a VA Form 21-0847, "Request For Substitution Of Claimant Upon Death Of Claimant," seeking substitution as the claimant with respect to any claim which was pending and unadjudicated at the time of the Veteran's death; although the January 2012 rating decision noted that a substitution claim was received on December 1, 2012.  In any event, because the Appellant is a proper substitute claimant for the Veteran, and after reviewing the record evidence, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013) (providing for substitution of claimants for Veterans who died after October 10, 2008).

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

In a January 2012 rating decision, the RO granted an earlier effective date for the grant of aid and attendance benefits from March 18, 2009 (for accrued purposes).  The RO noted that because of this decision accrued benefits were potentially payable from March 18, 2009 through March 31, 2010; however, financial information requested from the Appellant in August 2010 and December 2011 was not provided.  The Appellant has argued that the additional documents needed for the original grant from April 1, 2010  through July 31, 2010 should have been enough to allow the additional payment of accrued benefits.  The Board feels that the Appellant should be provided another opportunity to provide the requested information.  In this regard, the Board notes that the documents requested by the RO have not previously been provided.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should request the Appellant to submit the following documents and/or information:
* VA Form 21-8049 Request for Details of Expenses; 
* The amount of interest earned on any interest bearing assets; 
* Information regarding any property owned; 
* VA Form 21-4185 Report of Income from Property or Business (if applicable); 
*  VA Form 21-4165 Pension Claim Questionnaire for Farm Income (if applicable); 
* the date Millionaire's Club income stopped; and
* VA Form 21-0516-1 Eligibility Verification Report completed with information regarding the Veteran'(and spouse's) income and new worth for the following periods: March 18, 2009 through December 31, 2009 and January 1, 2010 through March 31, 2010.

In corresponding with the Apellant, the RO should specifically point out that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

2.  Thereafter, the issue on appeal should be re-adjudicated, and if the outcome remains adverse to the Appellant, she should be provided a supplemental statement of the case, and given an opportunity to respond before the matter is returned to the Board for further review

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



